             Case 1:20-cv-02233-ABJ Document 1 Filed 08/13/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JOSHUA PHILLIPS,                               )
510 East 84th Street, #4C,                     )
New York, NY 10028                             )
                                               )
        Plaintiff,                             )
                                               )
        v.                                     )
                                               )
THE OFFICE OF MANAGEMENT AND                   )
BUDGET,                                        )
725 17th Street, NW                            )
Washington, D.C., 20503                        )
                                               )
U.S DEPARTMENT OF VETERANS                     )
AFFAIRS,                                       )
810 Vermont Ave, NW                            )
Washington, D.C. 20420                         )
                                               )
        Defendants.                            )

                                        COMPLAINT

        1.      Plaintiff JOSHUA PHILLIPS brings this suit to force Defendants THE OFFICE

OF MANAGEMENT AND BUDGET (“OMB”) and U.S. DEPARTMENT OF VETERANS

AFFAIRS (“VA”) to respond to and comply with PHILLIPS’s FOIA requests for various records

pertaining to the federal government’s planning and responses to COVID-19.

                                          PARTIES

        2.      Plaintiff JOSHUA PHILLIPS is a freelance journalist and made the FOIA

requests at issue in this case.

        3.      Defendant THE OFFICE OF MANAGEMENT AND BUDGET (“OMB”) is a

federal agency subject to the Freedom of Information Act, 5 U.S.C. § 552.
             Case 1:20-cv-02233-ABJ Document 1 Filed 08/13/20 Page 2 of 8




       4.       Defendant U.S. DEPARTMENT OF VETERANS AFFAIRS is a federal agency,

a component of HHS, and subject to the Freedom of Information Act, 5 U.S.C § 552.

                                JURISDICTION AND VENUE

       5.       This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       6.       Venue is proper under 5 U.S.C. § 552(a)(4)(B).

  MARCH 18, 2020, FIRST FOIA REQUEST TO OMB (TABLETOP AND TRAINING)

       7.       On March 18, 2020, PHILLIPS submitted a FOIA request to OMB for all records,

including but not limited to policies, orders, decisions, regulations, instructional material, and

reports that pertain to “tabletop and/or training exercises regarding or referring to ‘major

domestic incident(s)’ and/or pandemic(s) from January 1, 2017 to the date this request is

processed.” Exhibit 1.

       8.       PHILLIPS also requested expedited processing. Exhibit 1.

       9.       On March 18, 2020, OMB asked whether PHILLIPS’ three FOIA requests from

March 18, 2020, are “one request sent three times” or “three separate FOIA requesting different

records of information.” Exhibit 2.

       10.      On March 18, 2020, PHILLIPS clarified that he sent three separate FOIA requests

with “three different (but similar) requests” for records. All three requests are at issue in this

case. Exhibit 2.

       11.      On March 19, 2020, OMB acknowledged receipt of the request and assigned

reference number 2020-275 to the matter. Exhibit 3.

       12.      On June 29, 2020, PHILLIPS asked the estimated completion dates for his FOIA

requests, but OMB never responded. Exhibit 4.


                                               -2-
             Case 1:20-cv-02233-ABJ Document 1 Filed 08/13/20 Page 3 of 8




       13.      As of the date of this filing, OMB has not issued a determination letter and has

produced no responsive records. Nor have Defendants complied with the statutory requirement

under 5 U.S.C. § 552(a)(7)(B)(ii) to furnish an estimated completion date when requested.

MARCH 18, 2020, SECOND FOIA REQUEST TO OMB (ROLE-PLAYING SCENARIO)

       14.      On March 18, 2020, PHILLIPS submitted a FOIA request to OMB for all records,

including but not limited to policies, orders, decisions, regulations, instructional material, and

reports that pertain to “role-playing scenarios regarding or referring to ‘major domestic

incident(s)’ and/or pandemic(s) from January 1, 2017 to the date this request is processed.”

Exhibit 5.

       15.      PHILLIPS also requested expedited processing. Exhibit 5.

       16.      On March 18, 2020, OMB asked whether PHILLIPS’ three FOIA requests from

March 18, 2020, are “one request sent three times” or “three separate FOIA requesting different

records of information.” Exhibit 2.

       17.      On March 18, 2020, PHILLIPS clarified that he sent three separate FOIA requests

with “three different (but similar) requests” for records. All three requests are at issue in this

case. Exhibit 2.

       18.      On March 19, 2020, OMB acknowledged receipt of the request and assigned

reference number 2020-276 to the matter. Exhibit 6.

       19.      On June 29, 2020, PHILLIPS asked the estimated completion dates for his FOIA

requests, but OMB never responded. Exhibit 4.

       20.      As of the date of this filing, OMB has not issued a determination letter and has

produced no responsive records. Nor have Defendants complied with the statutory requirement

under 5 U.S.C. § 552(a)(7)(B)(ii) to furnish an estimated completion date when requested.


                                              -3-
             Case 1:20-cv-02233-ABJ Document 1 Filed 08/13/20 Page 4 of 8




    MARCH 18, 2020, THIRD FOIA REQUEST TO OMB (INCIDENT RESPONSES)

       21.      On March 18, 2020, PHILLIPS submitted a FOIA request to OMB for all records,

including but not limited to policies, orders, decisions, regulations, instructional material, and

reports that pertain to “incident responses and shared experiences and lessons or referring to

‘major domestic incident(s)’ and/or pandemic(s) from January 1, 2017 to the date this request is

processed.” Exhibit 7.

       22.      PHILLIPS also requested expedited processing. Exhibit 7.

       23.      March 18, 2020, OMB asked whether PHILLIPS’ three FOIA requests from

March 18, 2020, are “one request sent three times” or “three separate FOIA requesting different

records of information.” Exhibit 2.

       24.      On March 18, 2020, PHILLIPS clarified that he sent three separate FOIA requests

with “three different (but similar) requests” for records. All three requests are at issue in this

case. Exhibit 2.

       25.      On March 19, 2020, OMB acknowledged receipt of the request and assigned

reference number 2020-276 to the matter. Exhibit 8.

       26.      On June 29, 2020, PHILLIPS asked the estimated completion dates for his FOIA

requests, but OMB never responded. Exhibit 4.

       27.      As of the date of this filing, OMB has not issued a determination letter and has

produced no responsive records. Nor have Defendants complied with the statutory requirement

under 5 U.S.C. § 552(a)(7)(B)(ii) to furnish an estimated completion date when requested.

   APRIL 27, 2020, FOIA REQUEST TO VA (NEGLIGENT DEATH COMPLAINTS)

       28.      On April 27, 2020, PHILLIPS submitted the following FOIA request to the Office

of General Counsel at VA:


                                              -4-
             Case 1:20-cv-02233-ABJ Document 1 Filed 08/13/20 Page 5 of 8




        [1] Any and all correspondence records — electronic or otherwise, including but not
        limited to emails and recorded telephone messages — to, from, and carbon copied
        (or “cc”) to the Veterans Administration’s Office of General Counsel (OGS) staff
        senior leadership and political appointees, on, about, mentioning or referring to
        Coronavirus or COVID-19 (or novel coronavirus disease-2019 or SARS-CoV-2)
        negligent death complaints, lawsuits and litigation from January 1, 2020 to the date
        this request is processed;

        [2] Any and all correspondence records — electronic or otherwise, including but not
        limited to emails and recorded telephone messages — to, from, and carbon copied
        (or “cc”) to the Veterans Administration’s Office of General Counsel (OGS) staff
        senior leadership and political appointees, on, about, mentioning or referring to
        Coronavirus or COVID-19 (or novel coronavirus disease-2019 or SARS-CoV-2)
        negligent death complaints, lawsuits and litigation filed under the Federal Tort
        Claims Act (FTCA) from January 1, 2020 to the date this request is processed;

        [3] Any and all correspondence records — electronic or otherwise, including but not
        limited to emails and recorded telephone messages — to, from, and carbon copied
        (or “cc”) to the Veterans Administration’s Office of General Counsel (OGS) staff
        senior leadership and political appointees and Veterans Administration (VA)
        Nursing Homes, Community Living Centers, and State Veterans Homes on, about,
        mentioning or referring to Coronavirus or COVID-19 (or novel coronavirus disease-
        2019 or SARS-CoV-2) negligent death complaints, lawsuits and litigation from
        January 1, 2020 to the date this request is processed; [and]

        [4] Any and all correspondence records — electronic or otherwise, including but not
        limited to emails and recorded telephone messages — to, from, and carbon copied
        (or “cc”) to the Veterans Administration’s Office of General Counsel (OGS) staff
        senior leadership and political appointees and Veterans Administration (VA)
        Nursing Homes, Community Living Centers, and State Veterans Homes on, about,
        mentioning or referring to Coronavirus or COVID-19 (or novel coronavirus disease-
        2019 or SARS-CoV-2) negligent death complaints, lawsuits and litigation filed
        under the Federal Tort Claims Act (FTCA) from January 1, 2020 to the date this
        request is processed.

Exhibit 9.

       29.      PHILLIPS also requested expedited processing. Exhibit 9.

       30.      Having received no acknowledgement letter, PHILLIPS asked for a status update

on May 15, 2020. Exhibit 10.

       31.      On May 17, 2020, VA acknowledged receipt of the request and assigned

reference number 20-06435-F to the matter. Exhibit 11.

                                              -5-
             Case 1:20-cv-02233-ABJ Document 1 Filed 08/13/20 Page 6 of 8




       32.      Although PHILLIPS included the information on compelling need for expedited

processing and certified the statement in his original request from April 27, 2020, VA did not

issue a determination on expedited processing. Instead, VA stated that “upon receipt of this

information, [VA] will give further consideration to [the] request for expedited processing.”

Exhibit 11.

       33.      On June 29, 2020, PHILLIPS asked for an estimated completion date. Exhibit 12.

       34.      On July 2, 2020, VA informed PHILLIPS that the request is “still pending the

results of records searches.” Exhibit 12.

       35.      As of the date of this filing, VA has not issued a determination and has produced

no responsive records. Nor have Defendants complied with the statutory requirement under 5

U.S.C. § 552(a)(7)(B)(ii) to furnish an estimated completion date when requested.

               COUNT I – MARCH 18, 2020, FIRST FOIA REQUEST TO OMB
                            (TABLETOP AND TRAINING)

       36.      The above paragraphs are incorporated by reference.

       37.      OMB is a federal agency and subject to FOIA.

       38.      The requested records are not exempt under FOIA.

       39.      OMB has not complied with FOIA.

              COUNT II – MARCH 18, 2020, SECOND FOIA REQUEST TO OMB
                            (ROLE-PLAYING SCENARIO)

       40.      The above paragraphs are incorporated by reference.

       41.      OMB is a federal agency and subject to FOIA.

       42.      The requested records are not exempt under FOIA.

       43.      OMB has not complied with FOIA.




                                               -6-
            Case 1:20-cv-02233-ABJ Document 1 Filed 08/13/20 Page 7 of 8




              COUNT III - MARCH 18, 2020, THIRD FOIA REQUEST TO OMB
                              (INCIDENT RESPONSES)

      44.       The above paragraphs are incorporated by reference.

      45.       OMB is a federal agency and subject to FOIA.

      46.       The requested records are not exempt under FOIA.

      47.       OMB has not complied with FOIA.

                   COUNT IV – APRIL 27, 2020, FOIA REQUEST TO VA
                        (NEGLIGENT DEATH COMPLAINTS)

      48.       The above paragraphs are incorporated by reference.

      49.       VA is a federal agency and subject to FOIA.

      50.       The requested records are not exempt under FOIA.

      51.       VA has not complied with FOIA.

WHEREFORE, PHILLIPS asks the Court to:

         i.     declare that Defendants have violated FOIA;

         ii.    order Defendants to conduct a reasonable search for records and to produce the

                requested records;

         iii. enjoin Defendants from withholding non-exempt public records under FOIA;

         iv. award PHILLIPS attorneys’ fees and costs; and

         v.     award such other relief the Court considers appropriate.


Dated: August 13, 2020
                                                     RESPECTFULLY SUBMITTED,

                                                     /s/ Merrick J. Wayne

                                                     Attorneys for Plaintiff,
                                                     JOSHUA PHILLIPS

                                                     Matthew Topic, D.C. Bar No. IL0037

                                               -7-
Case 1:20-cv-02233-ABJ Document 1 Filed 08/13/20 Page 8 of 8




                                  Joshua Burday, D.C. Bar No. IL0042
                                  Merrick Wayne, D.C. Bar No. IL0058
                                  LOEVY & LOEVY
                                  311 N. Aberdeen, Third Floor
                                  Chicago, IL 60607
                                  (312) 243-5900
                                  foia@loevy.com




                            -8-
